Citation Nr: 1815707	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-59 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a cardiovascular disorder, including ischemic heart disease and/or hypertension, to include as due to exposure to herbicides in service.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Gielow, Counsel




INTRODUCTION

The Veteran served on active duty from March 1960 to August 1972 and from February 1973 to September 1980; his duty included service in the Republic of Vietnam from February 1966 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 simplified notice letter (SNL) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As an introductory matter, the Board notes that the RO adjudicated and certified the issue of entitlement to service connection for "ischemic heart disease."  Because VA treatment records note abnormal EKG findings of bradycardia, the Veteran has described his cardiac symptoms a "h[e]art condition based on lack of blood flow []which on occasions has caused me to black out," and he has a diagnosis of hypertension, the Board has more broadly recharacterized this issue on appeal as one for a cardiovascular disorder.  See October 2013 Notice of Disagreement; Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

A motion to advance this appeal on the Board's docket was entered in February 2018 due to the advanced age of the Veteran; this motion is herein granted pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a cardiovascular disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving favor in the Veteran's favor, tinnitus became manifest during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  
38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been diagnosed to have tinnitus.  See March 2013 VA audiological examination report; McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).

Additionally, there is evidence supporting a finding that the Veteran was exposed to loud noise in service.  See, e.g., DD-214s (he performed tele-communication system maintenance for 20 years); March 2013 VA audiological examination report (noting military noise exposure in the U.S. Air Force, working in a relay center where there were thousands of teletype machines, which was very loud, without hearing protection).

In ascertaining whether there is a link between the in-service noise exposure and his current diagnosis, the Board acknowledges that the August 2013 addendum opinion indicated that the Veteran's tinnitus was less likely as not related to the in-service noise exposure.  By way of rationale, the examiner explained:

Tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident; however, patient is nonspecific with the onset and cannot make an association; therefore, it is my opinion that tinnitus is less likely than not caused by or related to in-service noise exposure.

However, the Board finds it significant that the Veteran, rather than saying he simply could not remember when the onset of his tinnitus incurred as suggested by the VA examiner, described longstanding complaints of tinnitus.  Specifically, he stated "reported bilateral, constant tinnitus, onset 'forever.'  He indicated he ignored it for so long, he is not sure when it started exactly."  See March 2013 VA audiological examination report.  He also later clarified that he "had tinnitus as long as I can remember," explaining that it "started out as a nuisance numerous years ago and is now quite bothersome."  See November 2016 VA Form 9; October 2013 Notice of Disagreement.  Although he acknowledges he cannot remember specifically when the onset was, he claims that he did indeed have tinnitus "for many years and contends it began in service."  See February 2018 Informal Hearing Presentation.

Here, the lay evidence of longstanding tinnitus reaching back many years to some unspecified time when he was in the military-and the Board finds it significant that his service spanned a period of approximately 20 years-is sufficient to establish a nexus to service.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (the Veteran is competent to report tinnitus because this is within his personal knowledge or realm of expertise).  Inasmuch as the Veteran has testified to continued problems since service, which he indicates started mildly and then worsened over the years, the evidence sufficiently demonstrates both a current disability and a nexus to service for this diagnosis, as well.

Given the diagnosis rendered during the appeal period and the favorable nexus evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for tinnitus.  As such, this claim is granted.



ORDER

Service connection for tinnitus is granted.


REMAND

With regard to the Veteran's claim for service connection for a cardiovascular disorder, a remand is needed for additional development.

As explained in the Introduction, the Veteran describes his cardiovascular symptoms as a lack of blood flow, which sometimes causes him to black out.  A review of the evidence thus far indicates that he complained of chest pain reported a history of high or low blood pressure in service.  See June 1973 and September 1980 service treatment reports (chest pain); November 1980 retirement Report of Medical History (reporting having had high or low blood pressure and pain or pressure in the chest).  Post-service private and VA treatment records reflect he has sought treatment for cardiovascular symptoms for abnormal EKG findings, such as sinus bradycardia, and has been diagnosed with hypertension, for which he has been prescribed medication.  Unfortunately, the VA examiner and April 2013 addendum solely addressed ischemic heart disease and no other pertinent cardiovascular diagnoses potentially related to his symptoms.  Therefore, given the nature of the Veteran's complaints and the treatment he has received over the years, a new VA examination and opinion are needed to assess whether any other pertinent cardiovascular diagnoses, such as hypertension, are related to service, including his exposure to herbicides in the Republic of Vietnam.  

On remand, the AOJ will obtain any recent VA treatment record related to his heart condition, and the Veteran will have another opportunity to identify/submit any outstanding private pertinent to his claim, including the private treatment records he indicated he was going to procure in his November 2016 substantive appeal.  See November 2016 VA Form 9 ("I will provide additional evidence from my cardiologist in regards to ischemic heart disease to substantiate this appeal in the very near future.")

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any recent VA treatment records pertinent to the Veteran's claimed cardiovascular condition dated from June 2017 to the present.

2.  Ask the Veteran to identify any private treatment providers who have treated him for a cardiovascular disorder since 2012.  With any needed assistance from the Veteran, such as providing a consent form for the release of records, obtain such private treatment reports.

3.  Schedule the Veteran for a comprehensive cardiovascular VA examination(s) to examine the nature and etiology of his cardiovascular complaints, which have been noted to include bradycardia and hypertension.  The electronic claims file should be made available and reviewed by the person offering the opinion.

The examiner is asked to provide an opinion, with rationale, as to whether it is at least as likely as not (probability of at least 50 percent) that any currently diagnosed cardiovascular disorder, including hypertension, is related to service, including the conceded exposure to herbicides in service and/or the complaints of chest pain and of high/low blood pressure found in the service treatment records.  See June 1973 and September 1980 service treatment reports (chest pain); November 1980 retirement Report of Medical History (reporting having had high or low blood pressure and pain or pressure in the chest).

4.  Thereafter, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


